                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 1 of 13


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               13                                     SAN JOSE DIVISION

               14      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               15                                     Plaintiffs,   JOINT STATUS REPORT ON
               16                    v.                             DEFENDANTS’ MOTION FOR
                                                                    PARTIAL RELIEF FROM NON-
               17      WILBUR L. ROSS, JR., et al.,                 DISPOSITIVE PRETRIAL ORDER OF
                                                                    MAGISTRATE JUDGES
               18                                     Defendants.
                                                                    Re: Dkt. Nos. 408, 409, 411
               19

               20                                                   Date:    TBD
                                                                    Time:    TBD
               21                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               22

               23

               24

               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                       MOTION FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 2 of 13


                   1          On December 26, 2020, Defendants filed a Motion for Relief from Nondispositive

                   2   Pretrial Order of Magistrate Judges (“Motion for Partial Relief”) (Dkt. 408). Pursuant to the

                   3   Court’s subsequent Order Re: Response to Defendants’ Motion for Partial Relief from Non-

                   4   Dispositive Pretrial Order of Magistrate Judges (“December 26 Order”) (Dkt. 409), and Order

                   5   Continuing Case Management conference (Dkt. 411), the parties present the following Joint

                   6   States Report.

                   7   I.     PLAINTIFFS’ POSITION

                   8          A.        BACKGROUND

                   9          On December 23, 2020, in accordance with the Magistrate Judge Panel’s December 15,

               10      2020 Order on Further Procedures For In Camera Review of Documents on Privilege Logs

               11      (“Order on Privilege Procedures”) (Dkt. 383), Plaintiffs and Defendants submitted simultaneous

               12      briefing regarding Plaintiffs’ objections to Defendants’ assertions of privilege in their December

               13      21 log. See Dkt. 403, 404. Plaintiffs’ objections highlighted the fact that Defendants’ December

               14      21 privilege log contained a mere 135 documents (see Dkt. 404-1 (Ex. A)), notwithstanding

               15      Defendants’ December 12, 2020 representation to the Court that “a significant number of

               16      documents—as many as 2,944—are likely subject to Executive privilege,” as they “include

               17      communications between federal agency personnel and presidential advisers or members of their

               18      staff in the Office of the President.” December 12, 2020 Decl. of Brian DiGiacomo (“December

               19      12 DiGiacomo Declaration”) (Dkt. 376-2) at ¶ 12 (emphasis added). Contrary to this prior

               20      representation, Defendants’ small December 21 privilege log did not include a single assertion of

               21      Executive privilege. See Dkt. 404 at 2-3. Plaintiffs asked the Court to order Defendants to

               22      immediately produce the 2,944 documents described in paragraph 12 of Mr. DiGiacomo’s

               23      declaration as being reviewed for White House privilege, except for any subset of documents for

               24      which privilege was being claimed on Defendants’ December 21 privilege log and which were

               25      not challenged by Plaintiffs and resolved by the Court’s Order. Id.

               26             On December 24, 2020, the Magistrate Judge Panel agreed and ordered Defendants to

               27      “produce all of the 2,944 documents that declarant Brian DiGiacomo identified on December 12

               28      as ‘likely subject to Executive privilege’ in ECF 376-2 ¶ 12, unless they were identified in the

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                                          JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                             MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 3 of 13


                   1   December 21 log and the privilege was not overruled in this order.” Order After In Camera

                   2   Review of Disputed Documents Identified in Government’s December 21 Privilege Log (“Order

                   3   on Defendants’ December 21 Privilege Log”) (Dkt. 407) (noting also that Plaintiffs have raised

                   4   “many concerning issues” regarding Defendants’ discovery conduct).

                   5          On December 26, 2020, Defendants filed a Motion for Partial Relief, asking the Court to

                   6   reverse the Magistrate Judge Panel’s order to produce these documents because these documents

                   7   are ostensibly not relevant. Dkt. 408. Defendants claimed that, of the 2,944 documents at issue,

                   8   approximately 400 documents were deemed responsive and were produced; approximately 60

                   9   documents were deemed privileged; and the remaining more than 2,000 documents were deemed

               10      unresponsive, and were not produced or logged. Declaration of Brian DiGiacomo (Dkt. 408-1)

               11      (“December 26 DiGiacomo Declaration”) at 4. Defendants acknowledged that none of the

               12      documents withheld as privileged were withheld under the Presidential Communication or other

               13      Executive privileges. Id.

               14             In accordance with the Court’s December 26 Order, the parties met and conferred for

               15      approximately two hours on December 28, 2020, discussing these documents and other

               16      discovery-related issues. During that meet and confer, Plaintiffs requested that Defendants (1)

               17      either produce the approximately 400 documents deemed responsive and not privileged, or

               18      provide their Bates numbers if they had already been produced; (2) confirm whether Defendants

               19      had logged the 63 documents that were withheld as privileged by providing their corresponding

               20      privilege log entry numbers; and (3) agree to a compromise solution regarding the 2,447

               21      documents claimed to be non-responsive, in which Plaintiffs would conduct a limited, attorneys’-

               22      eyes-only review of those documents and meet and confer with Defendants on next steps

               23      involving judicial review, as necessary, to the extent any of the documents appeared responsive

               24      to Plaintiffs’ document requests; confidentiality would have been maintained throughout.

               25             Defendants agreed to provide the requested information promptly regarding the 400

               26      documents that should have been produced and the 63 documents that should have been logged

               27      as privileged. Defendants additionally agreed to consider the attorneys’-eyes-only review

               28      proposal. In a showing of good faith based on Defendants’ representations, on December 28,

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     2                   JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                            MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 4 of 13


                   1   2020 Plaintiffs requested that the Court temporarily hold in abeyance the Magistrate Judge

                   2   Panel’s Order on Defendants’ December 21 Privilege Log, to the extent it required Defendants’

                   3   to produce the 2,944 documents in issue. Dkt. 410. Based on Defendants’ representations that

                   4   the requested information would be promptly provided, Plaintiffs stated that they “hope to be

                   5   able to provide the Court a further update at or before the case management conference

                   6   scheduled for tomorrow, December 29, 2020.” Id.

                   7           The Court ordered the parties to file a joint status report on Defendants’ Motion for

                   8   Partial Relief by December 29, 2020 at 2:00 p.m. PT. Order Continuing Case Management

                   9   Conference (Dkt. 411). Despite Defendants’ representations to Plaintiffs, as of 20 minutes

               10      before this filing was due, Defendants have not provided Plaintiffs with any of the requested

               11      information. The Magistrate Judge Panel ruled on these documents nearly a week ago, and

               12      Defendants should have at the ready the basic information requested yesterday by Plaintiffs

               13      regarding production and logging. Yet Defendants have continued what can only be described,

               14      at this point, as a pattern of delay and obfuscation—despite Plaintiffs working stridently to reach

               15      good faith resolution of issued without requiring Court involvement.

               16             B.      Requested Relief

               17             This Court has broad discretion in how best to shape discovery and, when appropriate, to

               18      issue sanctions. See 1 Sanc. Fed. Law of Lit. Abuse § 28 (2019) (“The court is vested with broad

               19      discretion to fashion an appropriate inherent power sanction to redress abusive litigation

               20      practices.”); Shepherd v. Am. Broad. Companies, Inc., 62 F.3d 1469, 1475 (D.C. Cir. 1995)

               21      (“[I]nherent power sanctions available to courts include fines, awards of attorneys’ fees and

               22      expenses, contempt citations, disqualifications or suspensions of counsel, and drawing adverse

               23      evidentiary inferences or precluding the admission of evidence.”).

               24             As outlined below, Plaintiffs request that (1) Defendants should immediately produce or

               25      identify by Bates number the approximately 400 documents Defendants have deemed responsive

               26      and not privileged; (2) Defendants should immediately identify the privilege log entries

               27      corresponding to the 63 documents claimed as privilege, and be deemed to have waived any

               28      privilege if unable to do so; and (3) because Defendants have not provided any assurances

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     3                      JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                               MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 5 of 13


                   1   regarding the 2,447 documents they have concluded are not responsive, they should immediately

                   2   produce those to Plaintiffs for an initial attorneys’-eyes-only review, after which the parties can

                   3   meet and confer and, if necessary, raise with the Magistrate Jude Panel any disputes regarding

                   4   responsiveness.

                   5                  1.      Defendants Should Immediately Produce or Identify the Bates
                                              Numbers of the Approximately 400 Documents That Were Deemed
                   6                          Responsive and Have Not Been Logged As Privileged

                   7          The December 26 DiGiacomo Declaration states that over 400 of the 2,944 documents
                   8   “likely subject to Executive privilege” were deemed responsive and not privileged. December
                   9   26 DiGiacomo Decl. at ¶ 10. During the parties’ December 28 meet and confer, Defendants
               10      represented that these documents had been produced, and that they would provide the Bates
               11      numbers associated with them. To permit Plaintiffs to ascertain Defendants’ compliance with
               12      the Court’s ordered discovery schedule, Defendants agreed to provide Plaintiffs with the Bates
               13      numbers of all documents in the group of 2,944 documents in issue that were deemed responsive
               14      and not privileged. However, as of this filing, Defendants have failed to provide Plaintiffs with
               15      the Bates numbers for any of these responsive documents that were allegedly produced. There is
               16      no excuse for this. Accordingly, Plaintiffs ask the Court to order Defendants, by December 30 at
               17      5 p.m. PT, to produce the documents or to provide the Bates numbers corresponding to the
               18      documents if they have been produced.
               19                     2.      Defendants Should Identify the Privilege Log Entries that Correspond
                                              to Each of the 63 Allegedly Privileged Documents, or Should be
               20                             Found to Have Waived All Privileges As To These Documents
               21             The December 26 DiGiacomo Declaration states that, of the 2,944 documents originally
               22      deemed “likely subject to Executive privilege,” a mere 63 documents involving the White House
               23      were deemed responsive and “still claimed as privileged.” December 26 DiGiacomo Decl. at
               24      ¶ 10. Defendants agreed to confirm that those documents have been logged and to provide the
               25      corresponding log entries. However, they have not done so. Plaintiffs ask the Court to order that
               26      by December 30 at 5 p.m. PT, Defendants provide a list of the privilege log entries that
               27      correspond to each of the 63 allegedly privileged documents in issue. If Defendants have not in
               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                              MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 6 of 13


                   1   fact logged these documents, Plaintiffs respectfully request that the Court find that Defendants

                   2   have waived privilege as to this subset of documents and order their immediate production.1

                   3                  3.     Defendants Should Produce the Remaining Documents to Plaintiffs
                                             for an Initial Attorneys’-Eyes-Only-Review, After Which the Parties
                   4                         Can Meet and Confer Regarding any Responsiveness Disagreements

                   5          In their Motion for Partial Relief, Defendants assert for the first time that the Department
                   6   of Commerce determined that “a large number of” the 2,944 documents earlier deemed “likely
                   7   subject to Executive privilege” were actually not responsive to Plaintiffs’ Requests for
                   8   Production. Dkt. 408 at 1. Defendants’ Motion provides details as to their search methodology,
                   9   but notably provides no explanation as to why 83 percent of the documents Defendants
               10      previously believed to be responsive were determined not responsive when reviewed. Without
               11      any such explanation, Plaintiffs and the Court are left without adequate assurances that
               12      Defendants have correctly determined the responsiveness of these documents. Any and all
               13      documents related to the census, apportionment, or the Presidential Memorandum are responsive
               14      to Plaintiffs’ Request for Production and should be produced; without any information from
               15      Defendants, Plaintiffs are unable to determine whether potentially key documents are being
               16      withheld as “not responsive” by Defendants.
               17             Plaintiffs seek an efficient resolution of production with respect to the more than 2,000
               18      documents at issue. Plaintiffs request that the Court order Defendants to produce these
               19      documents to Plaintiffs for a limited, attorney’s-eyes-only-review of these documents by outside
               20      litigation counsel. See, e.g., Nachurs Alpine Sols., Corp. v. Banks, No. 15-CV-4015-LTS, 2017
               21      WL 2918979, at *3-5 (N.D. Iowa July 7, 2017) (ordering defendants to produce documents
               22      deemed nonresponsive for plaintiff’s attorney’s eyes only responsiveness review, and
               23      emphasizing that the court’s confidence in defendants’ responsiveness designations was
               24      “colored” by the “conclusion that defendants ha[d] previously not complied with discovery
               25      obligations”). During this initial review, only outside litigation counsel would have access to the
               26

               27
                              1
               28             Plaintiffs’ December 18, 2020 Response to Court’s Ruling Ordering Defendants to
                       Show Cause (Dkt. 400) is incorporated herein by reference.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     5                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                             MOTION FOR PARTIAL RELIEF
                        Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 7 of 13


                   1   documents in question, and they would not be reviewed by any named Plaintiffs or other

                   2   counsel.

                   3          Following an attorney’s-eyes-only review, Plaintiffs will raise with Defendants any

                   4   documents which Plaintiffs view as responsive. The parties can then ask the Magistrate Judge

                   5   Panel to rule on any responsiveness disputes the parties are not able to resolve.

                   6          Plaintiffs’ request is informed by Defendants’ past defiance of the Court’s discovery

                   7   orders, and their prior productions, which have included large volumes of non-responsive

                   8   documents. Defendants cannot now, with any credibility, point to the risk of producing a non-

                   9   responsive document to Plaintiffs to attempt to avoid producing these potentially key documents.

               10      An attorney’s eyes only responsiveness review is both appropriate and necessary, and is more

               11      efficient than asking the Magistrate Judge Panel to themselves review 2,447 documents.

               12             Plaintiffs respectfully request that the Court order Defendants to produce all 2,447

               13      documents deemed non-responsive to Plaintiffs’ litigation counsel at Latham & Watkins by

               14      December 30, 2020 at 5 p.m. PT.

               15             C.      Conclusion

               16             Plaintiffs respectfully request that the Court order that Defendants: (1) provide Bates

               17      numbers for the over 400 of 2,944 documents now deemed responsive and not privileged and/or

               18      produce all of these documents that have not yet been produced; (2) provide the privilege log entry

               19      numbers for the 63 of 2,944 documents “still claimed as privileged” that involve the White House,

               20      or produce any documents that have not been logged because the privilege has now been waived;

               21      and (iii) produce to litigation counsel at Latham & Watkins all 2,447 of 2,944 documents now

               22      deemed non-responsive to Plaintiffs’ Requests for Production, to allow for an attorney’s-eyes-only

               23      responsiveness review. Plaintiffs ask the Court to order Defendants’ compliance with these items

               24      by December 30, 2020 at 5 p.m. PT.

               25      II.    DEFENDANTS’ POSITION

               26             Defendants filed an objection with the Court (ECF 408) related to a subset of material

               27      implicated by one aspect of the December 24, 2020 Order by the Magistrate Judges to the extent

               28      the Order requires production of documents the Department of Commerce has concluded are not

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      6                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                              MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 8 of 13


                   1   responsive to Plaintiffs’ document requests. See ECF 407 Order After In Camera Review of

                   2   Disputed Documents Identified in Government’s December 21 Privilege Log (herein after “MJ

                   3   Privilege Order”). Specifically, a portion of the MJ Privilege Order requires Defendants to

                   4   “produce the 2,944 documents that declarant Brian DiGiacomo identified on December 12 as

                   5   ‘likely subject to Executive privilege’ ECF 376-2 ¶ 12, unless they were identified on the

                   6   December 21 log and the privilege was not overruled in this order.” ECF 407 at 7. With their

                   7   objection, Defendants submitted an additional declaration of Mr. DiGiacomo, which described

                   8   the nature of the Department of Commerce’s review of the 2,944 documents and the manner by

                   9   which the Department of Commerce made its responsiveness determinations. ECF 408-1 at ¶¶

               10      2-12.

               11              In accordance with this Court’s Order of December 26, 2020, the parties met and

               12      conferred about these documents on Monday, December 27, 2020 by phone. Plaintiffs asked for

               13      additional information about the documents, in particular, Bates Ranges for any documents

               14      produced out of the 2944 set, as well as Privilege Log entry information for documents deemed

               15      responsive but privileged from this same 2944 set. Defendants provided information they were

               16      able to gather on December 29, 2020, and will provide Plaintiffs further information if necessary.

               17      Defendants regret that they were not able to provide the information to Plaintiffs sooner.

               18              During the meet and confer, Plaintiffs also suggested that all non-responsive items from the

               19      2944 set be provided to them under an attorneys-eyes arrangement. Defendants do not believe this

               20      suggestion is appropriate. First, there is no basis to think that Defendants have made an effort to

               21      minimize the production of responsive information from the 2944 set; Mr. DiGiacomo’s additional

               22      declaration indicates that reviewers were told to conclude documents were responsive if they

               23      related to the “decennial census.” ECF 408-1 at ¶¶ 8-11. Defendants submit that this showing

               24      should address any concern about skewed responsiveness determinations. In addition, providing

               25      materials to Plaintiffs’ counsel under an attorney’s-eyes only protective order, when such materials

               26      are non-responsive and potentially privileged would undermine the adversarial nature of this case.

               27      It is not appropriate to allow such access by an opposing party. Defendants believe their objection

               28      to be well-supported and ask the Court to set aside this portion of the MJ Privilege Order.

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     7                     JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                              MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 9 of 13


                   1

                   2   Dated: December 29, 2020               LATHAM & WATKINS LLP

                   3                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   4
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Steven M. Bauer (Bar No. 135067)
                   6                                          steven.bauer@lw.com
                                                              Amit Makker (Bar No. 280747)
                   7                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   8                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   9                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
               10                                             Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               11
                                                              Melissa Arbus Sherry (pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Richard P. Bress (pro hac vice)
               13                                             rick.bress@lw.com
                                                              Anne W. Robinson (pro hac vice)
               14                                             anne.robinson@lw.com
                                                              Tyce R. Walters (pro hac vice)
               15                                             tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              Christine C. Smith (pro hac vice)
               17                                             christine.smith@lw.com
                                                              LATHAM & WATKINS LLP
               18                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               19                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               20
                                                              Attorneys for Plaintiffs National Urban League;
               21                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               22                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               23                                             the NAACP
               24
                       Dated: December 29, 2020               By: /s/ Jon M. Greenbaum
               25                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               26                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               27                                             Ezra D. Rosenberg (pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               28                                             Ajay Saini (pro hac vice)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                  MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 10 of 13


                   1                                          asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
                   2                                          mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   3                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                              RIGHTS UNDER LAW
                   5                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
                   6                                          Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
                   7
                                                              Attorneys for Plaintiffs National Urban League;
                   8                                          City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                   9                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               10                                             NAACP; and Navajo Nation
               11
                                                              Wendy R. Weiser (pro hac vice)
               12                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (pro hac vice)
               13                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               14                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               15                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               16                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               17

               18                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               19                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               20                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               21
                                                              Mark Rosenbaum (Bar No. 59940)
               22                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               23                                             610 South Ardmore Avenue
               24                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               25                                             Facsimile: 213.385.9089

               26                                             Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          9                     JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                   MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 11 of 13


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: December 29, 2020                By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: December 29, 2020                By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24
                       Dated: December 29, 2020                By: /s/ Rafey S. Balabanian
               25                                              Rafey S. Balabanian (Bar No. 315962)
                                                               rbalabanian@edelson.com
               26                                              Lily E. Hough (Bar No. 315277)
                                                               lhough@edelson.com
               27                                              EDELSON P.C.
                                                               123 Townsend Street, Suite 100
               28                                              San Francisco, CA 94107

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          10                     JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                    MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 12 of 13


                   1                                           Telephone: 415.212.9300
                                                               Facsimile: 415.373.9435
                   2
                                                               Rebecca Hirsch (pro hac vice)
                   3                                           rebecca.hirsch2@cityofchicago.org
                                                               CORPORATION COUNSEL FOR THE
                   4
                                                               CITY OF CHICAGO
                   5                                           Mark A. Flessner
                                                               Stephen J. Kane
                   6                                           121 N. LaSalle Street, Room 600
                                                               Chicago, IL 60602
                   7                                           Telephone: (312) 744-8143
                                                               Facsimile: (312) 744-5185
                   8
                                                               Attorneys for Plaintiff City of Chicago
                   9
                       Dated: December 29, 2020                By: /s/ Donald R. Pongrace
               10                                              Donald R. Pongrace (pro hac vice)
                                                               dpongrace@akingump.com
               11
                                                               Merrill C. Godfrey (Bar No. 200437)
               12                                              mgodfrey@akingump.com
                                                               AKIN GUMP STRAUSS HAUER & FELD
               13                                              LLP
                                                               2001 K St., N.W.
               14                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               15                                              Facsimile: 202-887-4288
               16                                              Attorneys for Plaintiff Gila River Indian
                                                               Community
               17
                       Dated: December 29, 2020                By: /s/ David I. Holtzman
               18
                                                               David I. Holtzman (Bar No. 299287)
               19                                              David.Holtzman@hklaw.com
                                                               HOLLAND & KNIGHT LLP
               20                                              Daniel P. Kappes
                                                               Jacqueline N. Harvey
               21                                              50 California Street, 28th Floor
                                                               San Francisco, CA 94111
               22                                              Telephone: (415) 743-6970
                                                               Fax: (415) 743-6910
               23
                                                               Attorneys for Plaintiff County of Los Angeles
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          11                     JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                    MOTION FOR PARTIAL RELIEF
                       Case 5:20-cv-05799-LHK Document 414 Filed 12/29/20 Page 13 of 13


                   1

                   2   DATED: December 29, 2020                             JEFFREY BOSSERT CLARK
                                                                            Acting Assistant Attorney General
                   3

                   4                                                        JOHN V. COGHLAN
                                                                            Deputy Assistant Attorney General
                   5
                                                                            AUGUST E. FLENTJE
                   6                                                        Special Counsel to the Assistant
                                                                             Attorney General
                   7

                   8                                                        ALEXANDER K. HAAS
                                                                            Branch Director
                   9
                                                                            DIANE KELLEHER
               10                                                           BRAD P. ROSENBERG
                                                                            Assistant Branch Directors
               11

               12                                                           /s/ Alexander V. Sverdlov
                                                                            ALEXANDER V. SVERDLOV
               13                                                             (New York Bar No. 4918793)
                                                                            STEPHEN EHRLICH
               14                                                           M. ANDREW ZEE
                                                                            Trial Attorneys
               15
                                                                            U.S. Department of Justice
               16                                                           Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
               17                                                           Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
               18
                                                                            Attorneys for Defendants
               19

               20

               21                                              ATTESTATION
               22              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               23      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               24      in this filing.
               25      Dated: December 29, 2020                          LATHAM & WATKINS LLP
               26

               27                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    12                    JOINT STATUS REPORT ON DEFS.’
 SAN FRANCISCO
                                                                                             MOTION FOR PARTIAL RELIEF
